 

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVIS ION
TRACEY L. SLAGHT,
Plaintiff,
CASE NO. CV4lB-001

V.

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

Defendant.

-._r-_l-._r-._¢-._.¢`_J~.--e¢~.-`,~_»

 

O R D E R

Before the Court is the parties’ Stipulation of Dismissal
with Prejudice. (Doc. 12.) Pursuant to Federal Rule of Civil
Procedure Ql(a)(l)(A)(ii), a plaintiff may dismiss an action by
filing “a stipulation of dismissal signed by all parties who
have appeared.” As requested by the parties, this action is
DISMISSED WITH PREJUDICE. Each party shall bear its own costs
and attorneys’ fees. The Clerk of Court is DIRECTED to close
this oase.

SO ORDERED this jd§£day Of OCtober 2018.

_ Jz//Wn%

wILLIAM T. MooRE,AHR.
UNITED sTATEs D:sTR:CT coURT
soUTHERN DISTRICT oF GEORG:A

 

